Citation Nr: 1108409	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, with peripheral neuropathy and diabetic retinopathy, including based on exposure to herbicides.

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971, including service in Thailand from September 1967 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied claims for service connection for diabetes mellitus, type II, with peripheral neuropathy and diabetic retinopathy and hypertension.

In March 2005, the Veteran presented testimony at a hearing before the undersigned at the RO.

In a January 2006 decision, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision issued in February 2008, the Court vacated the Board's January 2006 decision and remanded the matter to the Board for actions consistent with its decision.

The CAVC determined in its January 2008 Memorandum Decision that the Veteran had abandoned his claims for service connection for bilateral hearing loss and tinnitus.  

In March 2009, the Board remanded the remaining issues for development action consistent with the Court's February 2008 memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The March 2009 Board remand instructed the agency of original jurisdiction (AOJ) to forward a detailed description of the Veteran's alleged herbicide exposure to the Compensation and Pension Service (C&P Service) to review the Department of Defense's (DOD) inventory of herbicide operations for any information that would corroborate the Veteran's allegations.  In the event that the C&P Service could not verify the Veteran's allegations, as in the instant case, the Board instructed the AMC to contact the Joint Service Records Research Center (JSRRC) for review of their records.
   
The Board sought this development in order to comply with instructions contained in the Court's memorandum decision.  

The AMC obtained a November 2010 Memorandum for the Record from the Veterans Benefits Administration essentially concluding that available DOD records did not support the Veteran's assertion of herbicide exposure in Thailand.  It also sought verification of exposure from the National Personnel Records Center, which reported that there was no evidence of such exposure in the Veteran's service personnel records.

The record does not show that the AMC contacted JSRRC as required by the Court and instructed by the Board.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board or this Court are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and request that they research available records to corroborate the Veteran's reports of herbicide exposure while stationed at Phitsanulok, Thailand Air Base from September 1967 to September 1968.  All correspondence must be documented and associated with the claims file.  

2.  Review the record to ensure the remand instructions have been completed as directed above.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

